IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2417 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 4 DB 2018
                                :
           v.                   :            Attorney Registration No. 23693
                                :
JOSEPH P. MAHER,                :            (Lehigh County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 25th day of February, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Joseph P. Maher is suspended from the Bar

of this Commonwealth for a period of one year and one day, and he shall comply with all

of the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).